                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:13CR74

       vs.
                                                                       ORDER
HOLIN T. LUCAS,

                       Defendant.


       Defendant Holin T. Lucas appeared before the court on January 29, 2019, on an
Amended Petition for Warrant or Summons for Offender Under Supervision [96]. Defendant
was represented by Assistant Federal Public Defender Karen M. Shanahan, and the government
was represented by Assistant U.S. Attorney Gregory D. Artis, Jr. Defendant waived his right to
a probable cause hearing on the Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A).
       The government moved for detention. Through counsel, Defendant declined to present
any evidence on the issue of detention and otherwise waived a detention hearing. Defendant has
failed to meet his burden to establish by clear and convincing evidence that he will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Amended Petition [96] alleges probable cause and that Defendant should
be held to answer for a final dispositional hearing before Senior Judge Kopf.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Kopf in Courtroom
No. 1, Fourth Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on March 22, 2019, at 10:00 a.m. Defendant must be present in person.
       2.      Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver Defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 30th day of January, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
